EXHIBIT N
                             Declaration of Ronald Harper

1. I am currently incarcerated at FCI Danbury. My Bureau of Prisons (“BOP”) Register
   Number is 05758-055.

2. I am a 54 year old man. My release date is January 28, 2021.

3. I suffer from diabetes, asthma, kidney disease, high blood pressure, high cholesterol, and
   COPD (chronic obstructive pulmonary disease).

4. I am in H Unit at FCI Danbury. There are about 70 inmates housed here. The unit is dorm
   style with bunk beds. All the men share a bathroom. There are four toilets and two
   urinals. There are six sinks and four showers. It is not enough for the number of inmates
   in the unit. We also share phones and computers.

5. I had a sore throat and a cough a few weeks ago. I talked to medical staff and they told
   me to buy some cough syrup from the commissary. I was not tested for COVID-19 and
   they kept me in the unit

6. When an inmate has symptoms of the virus they were leaving them in the unit. Now they
   are taking some to another unit. But there are still inmates with symptoms of the virus in
   the unit.

7. I feel very vulnerable here. There is no space for social distances. Medical staff are not
   checking on the inmates like they should.

8. I declare under the penalty of perjury that the contents of this declaration are true and
   correct to the best of my knowledge. I will sign a hard copy of this declaration at my
   earliest opportunity.


                                          ____/s/__________________________
                                          Ronald Harper

                                          April 26, 2020




                                             1
